Decided in this case that by the practice of this court, the original pleadings or copies served in the progress of a cause may be read in support of, or in opposition to, a motion or petition, without the party’s being required to engross them, or to file the copies read. That on taxation of the costs of a motion, therefore, an engrossment of the pleadings with the affidavits should not be allowed.
The allowance for engrossing pleadings to be deducted from the bill as taxed, without costs to either party on this application.